Exhibit 10.1

ACHILLION PHARMACEUTICALS, INC.

Non-Executive Directors Compensation Policy

Each of our non-employee directors will receive compensation, as follows:

 

Non-Employee Directors Compensation

   Annual Retainer Fee   Annual Retainer for Non-Employee Directors  

Annual Retainer

   $ 50,000   Additional Retainer for Non-Employee Directors Chair of Committees
 

-    Chairman of the Board

   $ 30,000  

-    Audit Committee Chair

   $ 20,000  

-    Compensation Committee Chair

   $ 15,000  

-    Nominating and Corporate Governance Chair

   $ 10,000  

-    Strategy & Transaction Committee Chair

   $ 15,000  

-    Compliance Committee Chair

   $ 10,000   Additional Retainer for Non-Employee Directors who are Members on
Committees  

-    Audit Committee Member

   $ 10,800  

-    Compensation Committee Member

   $ 7,500  

-    Nominating and Corporate Governance Committee Member

   $ 7,500  

-    Strategy and Transaction Committee Member

   $ 7,500  

-    Compliance Committee Member

   $ 7,500  

Non-employee directors will receive their compensation in quarterly installments
in arrears. In addition, reasonable, out-of-pocket expenses incurred to attend
Board of Directors and committee meetings will be fully reimbursed.

Equity Compensation

Initial Grants. Upon initial election to our Board of Directors, non-employee
directors will be granted, automatically and without the need for any further
action by the Board of Directors, an initial equity award of a non-statutory
stock option to purchase 30,000 shares of our common stock. The initial award
shall vest immediately upon such director’s initial election.



--------------------------------------------------------------------------------

Annual Grants. All non-employee directors who have served as a member of our
Board of Directors for at least six months prior to the date of such annual
grant will be granted, automatically and without the need for any further action
by the Board of Directors, an annual equity award, on the date that the
Compensation Committee of the Board of Directors makes its annual grant of stock
options to senior executives of the Company, of a non-statutory stock option to
purchase 30,000 shares of our common stock. The annual award shall vest as to
25% on the date of grant and as to an additional 2.08% at the end of each
monthly period thereafter, subject to such director’s continued service as a
director through such vesting date.

The foregoing share amounts shall be automatically adjusted in the event of any
stock split, reverse stock split, stock dividend, recapitalization, combination
of shares, reclassification of shares, spin-off or other similar change in
capitalization or event effecting our common stock, or any distribution to
holders of our common stock other than an ordinary cash dividend.

The initial awards and the annual awards shall be subject to the terms and
conditions of our 2015 Stock Incentive Plan, or any successor plan, and the
terms of the option agreements entered into with each director in connection
with such awards

We do not compensate directors who are also our officers or employees for
service as a director.

Adopted Board of Directors March 28, 2017